DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/15/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/2020 and 3/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election of species 1 (claims 1-2, 8-15 and 21-23) in the reply filed on 10/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 3-7 and 16-20 are withdrawn 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 1, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: structures/elements for applying a control voltage to control a doping level of the black phosphorous layer. Claim only cites a black phosphorous layer and an optical cavity of claimed optical device (line 1-2). It is unclear how the control voltage controlling the black phosphorous layer.



Regarding claim 14, Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential processes, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted processes are: processes for controlling a doping level of the black phosphorous layer. Claim cites a method of modulating input light (line 1). However, the essential processes of modulation, that is, applying a control voltage to control a doping level of the black phosphorous layer is not cited in the claim. It is unclear how the modulation be carried out.

Claims 15 and 22-23 are rejected as containing the deficiencies of claim 14 through their dependency from claim 14.

Regarding claim 10, the term of “SiNx” (line 2) is vague and renders the claims indefinite. A value of “x” is not defined.

Regarding claims 13, the terms of “the first and second top reflectors” and “the first and second bottom reflectors” (line 1-2) are indefinite and lacks antecedent. Claim 13 depends on claim 8, then claim 1. However, claim 1 and claim 8 do not cite the “first and second top reflectors” and “first and second bottom reflectors”.


Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 12, 14-15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Gadermaier et al (WO 2017 121608).

Regarding Claim 1, Gadermaier teaches an optical device (abstract; figs. 2a and 2b) comprising 

a black phosphorous layer embedded in an optical cavity (fig. 2b, 101, 102s; page 3, line 25-29, Preferably the semiconducting material is one selected from: the transition metal dichalcogenides (such as M0S2,…),  silicene, germanene, black phosphorus…; page 8, line 20-24, In a first exemplary embodiment of the invention, the modulator comprises a 2d SC 101 sandwiched between two electrodes 102, driven by an electric voltage signal 103, as depicted in Figure 1).

the optical device being configured to: 
receive an input light to generate an output light (fig. 2b, 202); 
receive a control voltage (fig. 2b, 103) to control a doping level of the black phosphorous layer to modulate, based on a polarization state of the input light, a) a phase of the input light, b) an amplitude of the input light, or c) a polarization of the input light or a combination thereof (fig. 2b, 204; page 2, line 22-23, such semiconductor optical modulators are also polarization sensitive; page 3, line 21-25, wherein the application of electrical potential to said electrodes and across said semiconducting material modulates the transmittance of light of certain wavelengths as a function of the voltage; page 5, line 25-28, the wavelength region where the modulation of the modulator is most efficient can be tuned by one or more of: uni- or bi-directional stretching, temperature, the number of layers, and chemical doping).
(NOTE: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Gadermaier is same to that recited in the claim 1, then it is expect the modulation functions of the optical device provided by Gadermaier has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Gadermaier teaches the optical device of claim 1 having an operating wavelength set as a function of a thickness of the black phosphorous layer and a structure of the optical cavity (page 5, line 25-28, the wavelength region where the modulation of the modulator is most efficient can be tuned by one or more of: uni- or bi-directional stretching, temperature, the number of layers, and chemical doping; page 11, line 3-6, The wavelength region where the modulation is efficient is close to the band edge or excitonic resonances of the semiconductor. Methods of tuning the 

Regarding Claim 8, Gadermaier teaches the optical device of claim 1, further comprising 
a substrate (fig. 3a-b, 201; fig. 7, 701) and a dielectric gate layer (fig. 7, 703), and 
wherein: the optical cavity includes 
a top and a bottom reflector (fig. 3a, top 102); 
the top reflector is placed on the black phosphorous layer; (fig. 3a, 101, top 102), 
the black phosphorous layer is placed on the dielectric gate layer (fig. 3a, 101, 301), and 
the bottom reflector is placed on the substrate (fig. 3a, bottom 102, 201).  
(page 4, line 8-13, The electrode may be directly connected to the semiconducting material, or the electro optical modulator may have one or more dielectric layers sandwiched between one of the electrodes and the semiconducting material. In certain embodiments, each of the electrodes is transparent or semi-transparent or contain suitable openings for the passage of light. In alternative embodiments, least one of the electrodes is reflecting).

Regarding Claim 12, Gadermaier teaches the optical device of claim 8, configured for a control voltage to be applied across the black phosphorous layer and the substrate (fig. 3a-b, 103, 102s, 101, 301; -- dielectric layer 301 may be as a substrate). 

Regarding Claim 14, Gadermaier teaches a method (abstract; figs. 2a and 2b) of modulating input light received by an optical cavity to generate an output light (fig. 2b, 101, 102s, 103, 202, 204), the method comprising: 

embedding a black phosphorous layer within the optical cavity (fig. 2b, 101, 102s; page 3, line 25-29, Preferably the semiconducting material is one selected from: the transition metal dichalcogenides (such as M0S2,…),  silicene, germanene, black phosphorus…; page 8, line 20-24, In a first exemplary embodiment of the invention, the modulator comprises a 2d SC 101 sandwiched between two electrodes 102, driven by an electric voltage signal 103, as depicted in Figure 1); 

based on a polarization state of the input light, modulating amplitude, phase, or polarization of the input light, by controlling a doping level of the black phosphorous layer (fig. 2b, 101, 102s, 103, 202, 204; page 2, line 22-23, such semiconductor optical modulators are also polarization sensitive; page 3, line 21-25, wherein the application of electrical potential to said electrodes and across said semiconducting material modulates the transmittance of light of certain wavelengths as a function of the voltage; page 5, line 25-28, the wavelength region where the modulation of the modulator is most efficient can be tuned by one or more of: uni- or bi-directional stretching, temperature, the number of layers, and chemical doping).
  

  
Regarding Claim 21, Gadermaier teaches the optical device of claim 1, wherein the optical cavity is resonant below a band edge of the black phosphorous layer (page 11, line 3-6, The wavelength region where the modulation is efficient is close to the band edge or excitonic resonances of the semiconductor). 
 
Regarding Claim 22, Gadermaier teaches the method of claim 14, 
wherein the optical cavity includes a top reflector (fig. 3a, top 102) and a bottom reflector (fig. 3a, bottom 102), 
(page 4, line 8-13, The electrode may be directly connected to the semiconducting material, or the electro optical modulator may have one or more dielectric layers sandwiched between one of the electrodes and the semiconducting material. In certain embodiments, each of the electrodes is transparent or semi-

wherein: the top reflector is placed on the black phosphorous layer (fig. 3a, 101, top 102),  
the black phosphorous layer is placed on a dielectric gate layer (fig. 3a-b, 101, 301), and 
the bottom reflector is placed on a substrate (fig. 3a, bottom 102, 201). 
 
Claims 9, 11, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentale over Gadermaier et al (WO 2017 121608) in the view of Fryett et al “Cavity nonlinear optics with layered materials”; Nanophotonics 2018; 7(2): p355–370; (Feb. 2018).

Regarding Claim 9, Gadermaier discloses as set forth above but does not specifically disclose that the optical device of claim 8, wherein: the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials, and the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials.
  

wherein:  the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials (fig. 3C, top layers of SiNx and SiO2), and 

the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials (fig. 3C, bottom layers of SiNx and SiO2),
(page 360, left col., line 1-12, the DBR is formed by using alternating layers of silicon nitride and silicon dioxide to minimize the absorption of light).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Gadermaier by the optical cavity of Fryett for the purpose to minimize the absorption of light (page 360, left col., line 1-12).

Regarding Claim 11, Gadermaier - Fryett combination teaches that the optical device of claim 9, wherein the black phosphorous layer has a thickness in a range of 1 to 10 nm (page 6, line 26-27, an ultrathin (sub-nm to few nm) film of a 2d semiconductor material (2d SC); page 7, line 1-2, The 2d SC is a monolayer or a film consisting of 

Regarding Claim 13, Gadermaier - Fryett combination teaches that the optical device of claim 9, wherein thicknesses of the first and second top reflectors and the first and second bottom reflectors are selected based on an operating wavelength of the optical device (fig. 3C, layers of SiNx and SiO2; page 360, left col., line 1-12, the DBR is formed by using alternating layers of silicon nitride and silicon dioxide to minimize the absorption of light, as disclosed in Fryett; ---for the layers of DBR, the optical layer thickness of each layer is related to λ/4 of operating wavelength).
  
Regarding Claim 23, Gadermaier discloses as set forth above but does not specifically disclose that the method of claim 22, wherein: the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials, and the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials.  

However, Fryett teaches an optical cavity with black phosphorous (abstract; page 357, Table 1, BF, black phosphorous), 
2), and 

the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials (fig. 3C, bottom layers of SiNx and SiO2),
(page 360, left col., line 1-12, the DBR is formed by using alternating layers of silicon nitride and silicon dioxide to minimize the absorption of light).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Gadermaier by the optical cavity of Fryett for the purpose to minimize the absorption of light (page 360, left col., line 1-12).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872